Citation Nr: 0740630	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
2004 for the awards of service connection for patellofemoral 
pain syndrome of the right knee and for a left knee injury 
with patellofemoral pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee injury with patellofemoral pain 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2006.  This matter was 
originally on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The Board notes 
that the veteran has requested an additional travel board 
hearing with respect to the issue of entitlement to an 
earlier effective date for the grants of service connection 
for patellofemoral pain syndrome of the right knee and for a 
left knee injury with patellofemoral pain syndrome.  
38 C.F.R. § 20.705 provides for "a hearing on appeal before 
the Board of Veterans' Appeals" may be held in Washington, 
DC or at a VA facility having adequate physical resources and 
personnel for the support of such hearings.  The board 
construes that "a hearing" is as a single hearing for the 
issues on appeal.  At the January 2006 hearing, the veteran 
presented, and the Board accepted, testimony regarding the 
issue of entitlement to an earlier effective date for the 
grant of service connection for patellofemoral pain syndrome 
of the right knee and for a left knee injury with 
patellofemoral pain syndrome.  Therefore, the Board finds 
that the veteran has had the opportunity to present testimony 
before the Board with respect to this issue, and the 
veteran's request for an additional travel board hearing is 
denied.   

The issue of entitlement to an effective date earlier than 
March 4, 2004 for the awards of service connection for 
patellofemoral pain syndrome of the right knee and for a left 
knee injury with patellofemoral pain syndrome is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Since service connection was established, the veteran's 
service-connected right knee disability is manifested by 
slight instability and mild limitation of motion without 
weakness, fatigue, or incoordination.

2.  Since service connection was established, the veteran's 
service-connected left knee disability is manifested by 
slight instability and mild limitation of motion without 
weakness, fatigue, or incoordination.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-
5263 (2007).

2. The criteria for an initial evaluation in excess of 10 
percent for a left knee injury with patellofemoral pain 
syndrome are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256-5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's October 2006 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination to assess the severity of her bilateral knee 
disability and readjudicated the veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
October 2006 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

A letter dated in January 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The January 2007 letter told her to provide any 
relevant evidence in her possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, the January 2007 letter advised the veteran of how 
VA determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2007.  

The veteran's service medical records have been obtained.  
The veteran has not identified any VA or private medical 
records that she wishes VA to obtain on her behalf.  Thus, 
there is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
accorded a VA examination in May 2007.  38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since she was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The May 2007 VA 
examination report is thorough; thus in this case, the 
examination is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for patellofemoral pain syndrome of the right knee 
and service connection for left knee injury with 
patellofemoral pain syndrome.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has assigned 10 percent disability ratings to the 
veteran's service-connected right and left knee disabilities 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Diagnostic Code 5257 refers to rating other impairment of the 
knee and provides a 10 percent evaluation for knee impairment 
with slight recurrent subluxation or lateral instability, a 
20 percent evaluation for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

At the July 2004 VA examination, the veteran demonstrated 
mild 15 degree medial collateral ligament instability.  
Anterior cruciate ligament insufficiency was demonstrated in 
both knees, and Lachman was weakly positive.  At the May 2007 
VA examination, the veteran demonstrated that both knees were 
stable x4 with slight lateral laxity.  Thus, a 10 percent 
evaluation for each knee is warranted for slight lateral 
instability.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion. The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.

At the July 2004 VA examination, physical examination 
demonstrated full extension and flexion from zero to 136 
degrees on the right and from zero to 134 degrees on the 
left.  At the May 2007 VA examination, physical examination 
demonstrated range of knee motion from zero to 145 degrees.  
Thus, a separate compensable rating is not warranted under 
either Diagnostic Code 5260 or 5261.  In addition, a separate 
compensable rating is also not warranted under Diagnostic 
Code 5003 as there is no x-ray evidence of arthritis in 
either knee.
  
Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
noted above, the veteran has some mild instability and some 
mild limitation of motion in both knees.  On the VA 
examinations discussed above, the veteran demonstrated some 
mild painful motion in July 2004, but no objective evidence 
of functional limitation due to pain.  Although the July 2004 
VA examiner noted that five repeated movements of the knee 
increased some lack of endurance, the May 2007 examiner noted 
that repeated flexion and extension of both knees caused no 
pain, weakness, fatigue, incoordination, or decreased range 
of motion.

Thus, as there is no evidence of functional loss of motion to 
30 degrees of flexion or 15 degrees of extension, the Board 
finds that the level of functional impairment is adequately 
compensated by the 10 percent ratings currently assigned for 
each knee. 

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right and left 
knee disabilities, but finds that no higher rating is 
assignable as Diagnostic Code 5256 requires ankylosis, 
Diagnostic Code 5258 requires dislocated semilunar cartilage, 
Diagnostic Code 5262 requires impairment of the tibia and 
fibula, and Diagnostic Code 5263 requires genu recurvatum, 
all clearly not present in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present bilateral knee 
disabilities does not suggest that she has sufficient 
symptoms so as to warrant an evaluation in excess of 10 
percent for each knee.

The Board notes that there is no evidence of record that the 
veteran's bilateral knee disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of her 
bilateral knee disability.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee injury with patellofemoral pain syndrome is 
denied.


REMAND

In an October 2007 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
alleged that the September 2002 rating decision involved 
clear and unmistakable error (CUE) by denying service 
connection for patellofemoral syndrome.  

This is the first time the veteran's representative has 
raised the issue of CUE, and the RO has not had the 
opportunity to address this issue.  The CUE question is 
inextricably intertwined with the earlier effective date 
issue in this case and must be decided in the first instance 
by the RO, before the Board reaches a final determination on 
the earlier effective date issue.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO is asked to provide the 
veteran with a formal administrative 
decision that adjudicates the issue of 
whether the rating decision dated 
September 12, 2002 should be reversed or 
revised on the basis of clear and 
unmistakable error in denying service 
connection for patellofemoral pain 
syndrome.  If the determination is 
adverse to the veteran, the veteran and 
her representative must be provided with 
written notice of the adverse 
determination and of the veteran's 
appellate rights.  See 38 C.F.R. §§ 
20.200, 20.302 (2007).  The RO should 
return this issue to the Board only if 
the veteran initiates and completes an 
appeal in full accordance with the 
provisions of 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005).  

2. After completing the above, the RO is 
asked to again review the issue of 
entitlement to an effective date earlier 
than March 4, 2004 for the awards of 
service connection for patellofemoral 
pain syndrome of the right knee and for a 
left knee injury with patellofemoral pain 
syndrome.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


